               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


JOSEPH ROBERT MARKLE,                            No. 4:18-CV-00157

               Plaintiff,                        (Judge Brann)

      v.

MICHAEL R. ADAMS, et al.,

               Defendants.

                                      ORDER

                                DECEMBER 28, 2018

 1.        On April 10, 2018, Defendants Daniel J. Barrett, Brian Gallagher, Albert

           C. Ondrey, and Richard Wilson moved to dismiss Plaintiff Joseph Robert

           Markle’s Amended Complaint.

 2.        On May 7, 2018, Defendant Michael R. Adams also moved to dismiss that

           complaint.

 3.        On October 29, 2018, Chief Magistrate Judge Susan E. Schwab

           recommended that this Court grant the motion filed by Mr. Barrett, Mr.

           Gallagher, Mr. Ondrey, and Mr. Wilson, but deny the motion filed by Mr.

           Adams.

 4.        Objections to these Reports and Recommendations were due by November

           13, 2018, but none were filed.
    5.     This Court has reviewed these Reports and Recommendation and has

           found “no clear error on the face of the record.”1

    6.     Therefore, IT IS HEREBY ORDERED that:

           a.     Chief Magistrate Judge Schwab’s Reports and Recommendations,

                  ECF Nos. 38 and 39, are ADOPTED IN THEIR ENTIRETY.

           b.     The Motion to Dismiss filed by Defendants Daniel J. Barrett, Brian

                  Gallagher, Albert C. Ondrey, and Richard Wilson, is GRANTED,

                  and all claims against those defendants are DISMISSED WITH

                  PREJUDICE.

           c.     The Motion to Dismiss filed by Defendant Michael R. Adams is

                  DENIED.

    7.     This matter is remanded to Chief Magistrate Judge Schwab for further

           proceedings.


                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




1
    Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
